SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

472
CA 11-01838
PRESENT: SCUDDER, P.J., FAHEY, LINDLEY, AND MARTOCHE, JJ.


KEVIN J. VIVYAN AND TERRI L. VIVYAN,
PLAINTIFFS-APPELLANTS,

                     V                                              ORDER

ILION CENTRAL SCHOOL DISTRICT, BOARD OF
EDUCATION OF ILION CENTRAL SCHOOL DISTRICT AND
ILION MEMORIAL POST #920, AMERICAN LEGION, INC.,
DEFENDANTS-RESPONDENTS.
(APPEAL NO. 1.)


DOUGLAS G. ROBERTS, SYRACUSE, FOR PLAINTIFFS-APPELLANTS.

ROEMER WALLENS GOLD & MINEAUX, LLP, ALBANY (MATTHEW J. KELLY OF
COUNSEL), FOR DEFENDANTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Herkimer County
(Michael E. Daley, J.), entered April 29, 2011 in a personal injury
action. The order, among other things, denied the motion of
plaintiffs to set aside the verdict or for a new trial.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Smith v Catholic Med. Ctr. of Brooklyn & Queens,
155 AD2d 435; see also CPLR 5501 [a] [1], [2]).




Entered:   April 20, 2012                          Frances E. Cafarell
                                                   Clerk of the Court